GOODRICH, P. J.
The plaintiff was thrown from a car of the defendant while it was passing a curve. The defendant contends that the plaintiff was so intoxicated as not to be able to care for himself, and that the accident was directly caused thereby. About this controversy the evidence is quite contradictory, so much so that the court could not do otherwise than submit it to the jury. We cannot interfere with the verdict. The judgment must be affirmed.
Judgment and order affirmed, with costs. All concur.